        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 1 of 10



1 LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
     JOSEPH P. GARIN, ESQ.
2 Nevada Bar No. 6653
     JESSICA A. GREEN, ESQ.
3 Nevada Bar No. 12383
     9900 Covington Cross Drive, Suite 120
4 Las Vegas, NV 89144
     Telephone: (702) 382-1500
5 Facsimile: (702) 382-1512
     jgarin@lipsonneilson.com
6 jgreen@lipsonneilson.com
7 SIMMONDS & NARITA LLP
     R. TRAVIS CAMPBELL (pro hac vice)
8 California Bar No. 271580
     LIANA MAYILYAN (pro hac vice)
9 California Bar No. 295203
     44 Montgomery Street, Suite 3010
10 San Francisco, CA 94104
     Telephone: (415) 283-1006
11 tcampbell@snllp.com
     lmayilyan@snllp.com
12
     Attorneys for Defendant
13 Maxwell & Morgan, P.C., erroneously sued
     as Maxwell & Morgan, Corp.
14
15                          UNITED STATES DISTRICT COURT
16                                  DISTRICT OF NEVADA
17                                            * * *
18
19    Glenkirk D. Peters,                       )   CASE NO.: 2:18-cv-01399-GMN-GWF
                                                )
20                  Plaintiff,                  )   REPLY MEMORANDUM OF POINTS
                                                )   AND AUTHORITIES IN SUPPORT
21                                              )   OF DEFENDANT’S MOTION TO
                    vs.                         )   STAY DISCOVERY PENDING
22                                              )   RESOLUTION OF MOTION TO
                                                )   DISMISS FIRST AMENDED
23    Maxwell & Morgan, Corp.,                  )   COMPLAINT
                                                )
24                                              )
                    Defendants.                 )   ORAL ARGUMENT REQUESTED
25                                              )
                                                )
26                                              )
                                                )
27
28

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 2 of 10



 1 I.       INTRODUCTION
 2          Plaintiff Glenkirk D. Peters (“Peters”) does not deny that Defendant Maxwell
 3 & Morgan, P.C.’s, erroneously sued as Maxwell & Morgan, Corp. (“M&M”),
 4 pending Motion to Dismiss is dispositive of the entire case. Instead, he argues that
 5 M&M’s motion for stay of discovery should be denied because 1) the Motion to
 6 Dismiss purportedly raises “factual issues” that require discovery, 2) the Motion to
 7 Dismiss will likely be denied, and 3) he will suffer undue prejudice if discovery is
 8 stayed. None of the arguments have merit.
 9          M&M’s pending Motion to Dismiss does not challenge any of the factual
10 allegations of the First Amended Complaint (“FAC”). To the contrary, even
11 assuming the truth of these allegations, Peters’s claims fail as a matter of law.
12 Specifically, M&M argued that there was no requirement that the firm “domesticate”
13 the Arizona Judgment1 in Nevada before filing a garnishment action against Peters’s
14 employer and serving his employer with the Writ in Arizona. Peters has not identify
15 any discovery that bears on this purely legal question. As such, no discovery is
16 necessary for the Court to resolve M&M’s pending Motion to Dismiss.
17          Even a “preliminary peek” at the pending Motion to Dismiss indicates that it
18 will likely be granted. Neither the UEFJA2 nor N.R.C.P.3 apply to an Arizona wage
19 garnishment that is properly filed and served on the garnishee in Arizona under that
20 states rules. The Writ of Garnishment was properly issued by the Arizona state court
21 and enforced against the garnishee (Peters’s employer) in compliance with Arizona
22 law. M&M required to “domesticate” the Arizona judgment in Nevada as Peters
23
24        The terms “Arizona Judgment,” “Writ,” “Arizona Action,” “Garnishment
            1


   Application,” and “Phoenix Address have the meaning as used in M&M’s Motion to
25
   Dismiss. See Doc. No. 20 at ECF pp. 4:13-5:7.
26
            2
                Uniform Enforcement of Foreign Judgments Act (“UEFJA”), codified at N.R.S.
27 §§ 17.330 through 17.400.
28          3
                Nevada Rules of Civil Procedure (“N.R.C.P.”).
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                 1
         Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 3 of 10



 1 suggests. Given Peters’s claims rest entire on this misinterpretation of law, the
 2 Motion to Dismiss will likely dispose of the entire case.
 3          Peters will not suffer any undue prejudice if discovery is stayed. He has not

 4 even identified any discovery that he needs, let along explained why he needs it now.
 5 In fact, he has effectively conceded that his wages are no longer being garnished,
 6 which further cuts against his “urgency” argument. Nor has he explained how a stay
 7 of discovery in this action would impact the proceedings in the ongoing state court
 8 litigation. It will not.
 9          A stay of discovery is warranted and consistent with the goal of Rule 1 of the

10 Federal Rules of Civil Procedure.
11 II.      ARGUMENT

12          A.    The Motion To Dismiss Does Not Raise Any “Factual Issues” And
                  Peters Does Not Identify Any Discovery That Bears On The Purely
13                Legal Issues Raised In The Motion

14          Peters claims that discovery should not be stayed because M&M’s Motion to

15 Dismiss purportedly “raises factual issues” and “challenges the factual allegations”
16 of the First Amended Complaint (“FAC”). See Doc. No. 30 at pp. 7:17-8:13.
17 According to him, discovery is needed “to confirm that Caesars is in Nevada and/or
18 that [M&M] knew that [he] lived, worked, and earned his wages in Nevada.” Id. at
19 p. 8:9-10. He is incorrect.
20          M&M’s Motion to Dismiss does not challenge any of the factual allegations

21 of the FAC. The exact opposite is true. M&M has assumed – for purposes of its
22 Motion to Dismiss only – that Peters lived, worked and earned his wages in Nevada
23 during the relevant time, and that his employer (Caesars Entertainment) is also
24 located in the state.
25          The Motion to Dismiss argues that, even assuming the truth of those

26 allegations, there was no requirement that the firm “domesticate” the Arizona
27 Judgment in Nevada before filing a garnishment action against his employer and
28 serving his employer with the Writ in Arizona. See Doc. No. 20 at ECF pp. 8:4-12,

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                   2
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 4 of 10


            4
 1 9:1-12:2. As M&M explained, the service of the Writ on Peters’s employer in
 2 Arizona was proper because his employer was subject to personal jurisdiction in
 3 Arizona. Id. at pp. 7:18-8:28; Doc. No. 26 at pp. 4:1-5:23, 8:1-9:7. Whether or not
 4 Nevada’s UEFJA or N.R.C.P required the Arizona Judgment to also be
 5 “domesticated” in Nevada under these alleged facts is a purely legal question for the
 6 Court to decide. Moreover, there is no dispute that if the Court agrees with M&M,
 7 Peters’s claims fail and the case will end.
 8              No discovery is needed for the Court to resolve the purely legal question

 9 raised in M&M’s Motion. See Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987)
10 (Where a complaint is challenged as “deficient as a matter of law,” discovery is not
                                                5
11 required for the resolution of that motion.). Tellingly, Peters does not identify any
12 discovery he purportedly needs that bears on this issue. There is none.
13          M&M’s Motion to Dismiss “presents a dispositive legal question that would

14 resolve [Peters’s] claims without the need for discovery.” See 5035 Vill. Tr. v.
15 Durazo, 2016 WL 6246304, at *3 (D. Nev. Oct. 24, 2016) (granting discovery stay
16 pending outcome of dispositive motion). A temporary stay of discovery until the
17 Court resolves this threshold, dispositive legal issue “will further the goals of judicial
18
19          4
                Peters does not dispute that his employer has a registered agent for service of
20 process in Arizona or that the Writ was served on his employer’s registered agent in the
21 state. See Doc. No. 20-1 at Ex. H.
22          5
             See also Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 608 (D. Nev. 2011) (“The
23
     motion raises no factual issues, and will be decided purely on issues of law. This case
     is currently at the pleading stage and the Ninth Circuit has held that the purpose of Rule
24   12(b)(6) is to enable Defendants to challenge the legal sufficiency of a complaint
25   without subjecting themselves to discovery.”); Rae v. Union Bank, 725 F.2d 478, 481
     (9th Cir. 1984) (“Here, there were no factual issues. The district court took all the facts
26   alleged in the complaint as true and decided that the facts as alleged did not add up to
27   either an anti-tying claim or a civil RICO claim. Rae has failed to point to any specific
     information obtainable through discovery that would have enabled appellants to state
28   a federal cause of action.”).

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                    3
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 5 of 10



1 economy and control of the Court’s docket.” See Kidneigh v. Tournament One
2 Corp., 2013 WL 1855764, at *3 (D. Nev. May 1, 2013) (same). Accordingly, this
3 motion should be granted and discovery should be temporarily stayed.
4           B.    M&M’s Motion To Dismiss Will Be Granted Because Peters’s
                  Claims Fail As A Matter Of Law
5
            Peters spends most of his Opposition arguing that a stay of discovery is
6
     inappropriate because M&M will not prevail on its Motion to Dismiss. See Doc. No.
7
     30 at ECF pp. 8:14-14:3. His brief simply rehashes the arguments made in response
8
     to M&M’s Motion. Compare Doc. No. 21 at ECF pp. 8:1-17:11 with Doc. No. 30 at
9
     ECF pp. 8:14-14:3. As discussed in M&M’s Motion and Reply, he is incorrect. See
10
     Doc. Nos. 20 & 26.
11
            It is true that this Court can take a “preliminary peek” at whether M&M will
12
     prevail on its Motion to Dismiss in connection with deciding whether to stay
13
     discovery. See Davis v. Nevada, 2014 WL 1308347, at *2-4 & nn.2-3 (D. Nev. Mar.
14
     31, 2014). The “preliminary peek,” however, “is not intended to predict the outcome
15
     of the motion, but rather to evaluate whether a stay is consistent with the goal of the
16
     Federal Rules of Civil Procedure of securing a just, speedy and inexpensive
17
     determination of the case.” Id.
18
            M&M submits that even a “preliminary peek” into the merits of its Motion to
19
     Dismiss reveals that the claims in the FAC fail as a matter of law. Regardless, at a
20
     minimum, the Motion shows that a stay of discovery is appropriate until the Court
21
     decides the threshold legal issue.
22
            As discussed more fully in M&M’s Motion and Reply, neither the UEFJA nor
23
     N.R.C. P. apply to an Arizona wage garnishment that is properly filed and served on
24
     the garnishee in Arizona under that states rules. See Doc. No. 20 at ECF pp. 7:18-
25
     12:2; Doc. No. 26 at ECF pp. 3:9-10:2. That is precisely what M&M did here. The
26
     UEFJA and N.R.C.P. only apply to out-of-state judgments that are filed in a Nevada
27
     court. Id. Nothing in the UEFJA purports to govern a garnishment action filed in
28

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                     4
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 6 of 10



 1 Arizona in which the writ of garnishment is properly served on the garnishee in that
 2 state. Id.
 3          The Writ was properly issued against Peters’s employer by an Arizona court

 4 and enforced in Arizona pursuant to Arizona law. See Doc. No. 20 at ECF pp. 7:18-
 5 8:28; Doc. No. 26 at ECF pp. 3:9-5:23, 8:1-10:2. The garnishment was proper in
 6 Arizona because the garnishee (Peters’s employer) was subject to personal
 7 jurisdiction in Arizona. Id. Personal jurisdiction was established over Peters’s
 8 employer when the Writ was served on the employer’s authorized agent at the
 9 Phoenix Address. Id; Ellsworth Land & Livestock Inc. v. Bush, 233 P.3d 655, 657-
10 58 (Ct. App. 2010) (“Ellsworth”) (following Section 68 of the Restatement (Second)
11 of Conflict of Laws (“Restatement Section 68) and holding Arizona writ of
12 garnishment compelling garnishing to remit out of state funds to judgment-creditor
                                                                        6
13 was proper because Arizona had personal jurisdiction over garnishee). Accordingly,
14 M&M properly sought to enforce the judgment in Arizona by way of the Writ served
                              7
15 on his employer in Arizona.
16
            6
             M&M pointed out in its Reply brief that, like Arizona, Nevada also follows
17
     Restatement Section 68) as the Nevada Supreme Court stated in Pacific Western Bank
18   v. Eighth Judicial District Court, 383 P.3d 252, 255-56 (Nev. 2016) (“Pacific Western
19   Bank”). See Doc. No. 26 at ECF pp. 4:1-5:23. Peters is flatly wrong that Pacific
     Western Bank supports his position. See Doc. No. 30 at n.6. Just like the out-of-state
20   annuity payments in Ellsworth and the out-of-state accounts in Pacific Western Bank,
21   the wages Peters is owed from his employer are akin to “debt.” See Doc. No. 26 at ECF
     pp. 3:9-5:23. As a result, Restatement Section 68 applies and the fact that Peters’s
22   wages are allegedly located outside of Arizona is irrelevant. See Ellsworth, 233 P.3d
23   at 657-58; Pacific Western Bank, 383 P.3d at 255-56.
24          7
             Just like he did in his Opposition to the Motion to Dismiss, Peters makes
25   baseless accusations about the propriety of the method of service that resulted in the
     entry of the Arizona Judgment and claims that failing to domesticate the judgment in
26   Nevada deprived him of certain notices. See Doc. No. 30 at ECF pp. 12:22-13:5.
27   Neither of these allegations are relevant to the claims pled in the FAC, nor do they have
     anything to do with the legal issue raised in M&M’s Motion to Dismiss. Regardless, as
28   M&M explained in its Reply, Peters was given proper notice and opportunity to object

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                  5
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 7 of 10



 1          M&M is highly likely to prevail on its Motion to Dismiss. Peters’s FDCPA8

 2 claims (the only ones left in this case) are based on a fundamental misinterpretation
                             9
 3 of Nevada and Arizona law. As a result, a brief stay of discovery is appropriate
                         10
 4 until the Court rules.
 5 //
 6 //
 7 //
 8
 9 to the garnishment consistent with Arizona’s garnishment procedures. See Doc. No. 26
     at ECF pp. 9:8-10:2. Additionally, the judgment was properly obtained and to the extent
10 he claims it was not, his attack on the judgment is barred under the Rooker-Feldman
11 doctrine. Id. at ECF p. 10:22-28.
12          8
                 Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
13          9
              It makes no difference that the FDCPA is purportedly a “remedial” and “strict
14   liability” statute, as Peters contends. See Doc. No. 30 at ECF pp. 13:6-14:3. There must
     be some misconduct to establish liability under the statute. Here, M&M enforced the
15
     Arizona Judgment in Arizona in compliance with Arizona law. There was no
16   misconduct whatsoever. Peters also continues to wrongly claim that whether M&M
     violated sections 1692e and 1692f of the FDCPA is a question for the jury. See Doc.
17
     No. 30 at p. 11:18-21. As explained in M&M’s Reply brief, this is a question of law for
18   the Court. See Doc. No. 26 at ECF p. 8:24-28; Gonzales v. Arrow Fin. Servs., LLC, 660
19   F.3d 1055, 1061 n.3 (9th Cir. 2011).

20          10
               See, e.g., Hardy v. Global Options Servs., Inc., 2013 WL 6059154, *2 (D. Nev.
     2013) (granting order staying discovery: “Plaintiff’s defamation claim, as currently
21
     stated, is not likely to survive under the Rule 12(b)(6) standard”); Rizzolo v. Henry,
22   2013 WL 1890665, *6 (D. Nev. 2013) (granting order staying discovery: “Plaintiff's two
23
     arguments against dismissal based on issue preclusion will likely fail.”); Stephens v.
     LVNV Funding, LLC, 2013 WL 1069259, *5 (D. Nev. 2013) (granting order staying
24   discovery: “After taking a ‘preliminary peek’ into the pending motion to dismiss (#13),
25   the court finds that staying discovery is warranted [citation omitted]. The motion (#13)
     could be potentially dispositive of all of plaintiff's claims against the defendant”);
26   Ministerio Roca Solida v. U.S. Dep't. of Fish & Wildlife, 288 F.R.D. 500, 502 (D. Nev.
27   2013) (granting order staying discovery: “The purpose of Federal Rule of Civil
     Procedure 12(b)(6) is to enable defendants to challenge the legal sufficiency of a
28   complaint without subjecting themselves to discovery”).

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                  6
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 8 of 10



 1          C.       A Brief Stay Of Discovery Until The Court Rules On The Motion To
                     Dismiss Will Not Prejudice Peters
 2
            Peters argues that he will “suffer unnecessary prejudice” if discovery is stayed.
 3
     See Doc. No. 30 at p. 14:4. Even assuming “prejudice” is relevant to the analysis, he
 4
     is wrong.11
 5
            As discussed above, Peters does not identify any discovery he needs that bears
 6
     on M&M’s Motion to Dismiss. Discovery is not needed “to confirm that Caesars is
 7
     in Nevada and/or that [M&M] knew that [he] lived, worked, and earned his wages in
 8
     Nevada,” because M&M has conceded these facts for purposes of its Motion. His
 9
     unsupported speculation that unidentified evidence will be lost or destroyed is
10
     baseless and insufficient. See, e.g., Ali v. JP Morgan Chase Bank, 2014 WL
11
     12691084, at *1 (N.D. Cal. Mar. 10, 2014) (granting a stay where the plaintiff failed
12
     to “point to any specific witness or type of evidence that is actually at risk of being
13
     lost.”); Murphy v. DirecTV, Inc., 2008 WL 8608808, at *3 (C.D. Cal. July 1, 2008)
14
     (“While the Court recognizes that delaying the proceedings will likely impose some
15
     burden on Murphy and the prospective class members, any risk of lost evidence is
16
     entirely speculative at this point.”).12
17
18
19
            11
               Prejudice is not one of the factors courts consider in determining whether to
     stay discovery pending resolution of a potential dispositive motion. See Kor Media
20   Grp., LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013) (“Courts in this District have
21   formulated three requirements in determining whether to stay discovery pending
     resolution of a potentially dispositive motion; motions to stay discovery may be granted
22   when: (1) the pending motion is potentially dispositive; (2) the potentially dispositive
23   motion can be decided without additional discovery; and (3) the Court has taken a
     “preliminary peek” at the merits of the potentially dispositive motion and is convinced
24
     that the plaintiff will be unable to state a claim for relief.”).
25
            12
                 Peters’s reliance on Richardson v. Verde Energy USA, Inc., 2016 WL 4478839,
26 at *2 (E.D. Pa. Aug. 25, 2016) is misplaced. In Richardson, the defendant filed a
27 motion to stay proceedings pending decisions from the United States Supreme Court in
     Spokeo, Inc. v. Robins, and from the Court of Appeals for the District of Columbia in
28 ACA Int’l v. F.C.C. Id. at *1. Because of the uncertainty regarding when the D.C.

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                     7
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 9 of 10



 1          There is no “additional urgenc[y]” to conduct discovery in this case. See Doc.

 2 No. 30 at 14:14-22. Peters cannot even articulate what discovery he claims he needs.
 3 The filings in the ongoing state court litigation do not create any urgent need for
 4 discovery in this case. Indeed, M&M’s serving the underlying pleadings on Peters’s
 5 counsel in this matter and nothing is prohibiting them from responding or objecting
 6 where they deem appropriate. Tellingly, they have not challenged the propriety of
 7 the garnishment in the state court case. Additionally, Peters admits he is no longer
 8 employed at Casears, see Doc. No. 14:17-19, and therefore his wages are presumably
 9 no longer being garnished. Peters will not suffer any prejudice if discovery stayed
10 while the Court resolves M&M’s Motion to Dismiss.
11 III.     CONCLUSION

12          For the foregoing reasons, and the reasons set forth in its opening

13 memorandum, M&M respectfully request the Court issue an Order staying discovery
14 in this matter pending a ruling on the Motion to Dismiss the First Amended
15 Complaint.
16
17    DATED: January 10, 2019                       SIMMONDS & NARITA LLP

18                                                  /s/ Liana Mayilyan
                                                    Liana Mayilyan (pro hac vice)
19
                                                    California Bar #295203
20                                                  Attorneys for Defendant
                                                    44 Montgomery Street, Suite 3010
21                                                  San Francisco, CA 94104
22
23
24
25 Circuit Court of Appeals in ACA Int’l was going to make its final determination and how
   that decision would impact the case, the court denied the motion for a stay. Id. at *3.
26
   In addition, the court noted that the plaintiff “will still have to conduct discovery on the
27 composition of the defendant’s dialing systems regardless of the outcome of the ACA
28
   case.” Id. Here, as discussed above, M&M’s pending motion to dismiss is dispositive
   of the entire case. No additional discovery is needed.
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                   8
        Case 2:18-cv-01399-GMN-GWF Document 31 Filed 01/10/19 Page 10 of 10



1                       CERTIFICATE OF FILING AND SERVICE

2          I hereby certify that on January 10, 2019, I electronically filed the attached

3 document to the Clerk’s Office using the CM/ECF system for the United States
4 District Court for the District of Nevada. I further certify that the following counsel
5 for Plaintiff are registered CM/ECF users and that service will be accomplished upon
6 them using the CM/ECF system:
7
8 Michael Kind, Esq.
     Nevada Bar No.: 13903
9 KAZEROUNI LAW GROUP, APC
   6069 South Fort Apache Road, Suite 100
10
   Las Vegas, Nevada 89148
11 Telephone: (800) 400-6808 x7
   FAX: (800) 520-5523
12 mkind@kazlg.com
13
     David H. Krieger, Esq.
14 Nevada Bar No.: 9086
   Haines & Krieger, LLC
15
   8985 S. Eastern Avenue, Suite 350
16 Henderson, Nevada 89123
   Phone: (702) 880-5554
17 dkrieger@hainesandkrieger.com
18
19
20                                                        /s/Liana Mayilyan
                                                          Liana Mayilyan (pro hac vice)
21
22
23
24
25
26
27
28

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     REPLY MPA ISO DEFENDANT’S MOTION TO STAY OF DISCOVERY                                  9
